DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 8/29/2022, which are in response to USPTO Office Action mailed 5/28/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 13-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAHANKALI (US PGPUB No. 2016/0226972; Pub. Date: Aug. 4, 2016) in view of Walters et al. (US Patent No. 9,659,014; Date of Patent: May 23, 2017) and Woods et al. (US PGPUB No. 2011/0125809; Pub. Date: May 26, 2011).
Regarding independent claim 1,
MAHANKALI discloses a method, by one or more processors, for managing content comprising: monitoring consumption of content portions of various forms of media data associated with a user and received by a computing device used by and local to the user, See FIG. 3 and Paragraph [0029], FIG. 3 illustrates method 300 comprising block 306 of monitoring disk space of a local storage of a computing device. Block 308 describes the data/factors including user-provided preferences, disk-detected context-aware data and data relating to monitored local disk space to determine current/future storage allocation for other applications and/or content, i.e. monitoring consumption of content portions of various forms of media data (e.g. by managing content of the local disk) associated with a user and received by a computing device used by and local to the user (e.g. computing device 230 having local storage 250 as in FIG. 2).)
wherein monitoring the consumption includes identifying contextual characteristics within the content portions, See FIG. 2 and Paragraphs [0016]-[0017], (Content may be maintained in local storage 250 of user device 230. A context-aware data management logic may manage context-aware data relating to devices, users and backed up content, i.e. identifying contextual characteristics within the content portions.)
correlating those of the content portions, having first characteristics of the contextual characteristics, the user consumes on the computing device and those of the content portions, See FIG. 2 and Paragraphs [0016]-[0017], (Content may be maintained in local storage 250 of user device 230. A context-aware data management logic may manage context-aware data relating to devices, users and backed up content.) See Paragraph [0018], (Context-aware logic may detect and define the context of the device usage of the user's computing device as it relates to usage of particular applications or file types, i.e. correlating those of the content portions, having first characteristics of the contextual characteristics, the user consumes on the computing device and those of the content portions.)
having second characteristics of the contextual characteristics, transmitted by the user from the computing device to and consumed on a secondary computing device local to the user, See Paragraph [0016], (Computing device 230 may include a smartphone having any number of applications and other content stored at local storage. A user may choose to back up any amount and type of content to remote cloud storage 280 or remote storage device 270 (see [0020]).) See Paragraph [0018], (Context-aware detection and management logic may be used to detect and define the context of the device usage of the user computing device. Context may be derived or defined by user-defined contexts as well as automatically detected sets of contexts. Examples are provided of contexts derived or detected based on user interactions with the device and device applications such as Facebook, photo/video file editing, ebook applications, etc., i.e. first, second, etc. contextual characteristics transmitted by the user from the computing device to and consumed on a secondary computing device local to the user.) See Paragraph [0014], (Remote storage device 270 may be embodied as a desktop computer, laptop, tablet, smartphone, etc. which may belong to the user of computing device 230, i.e. device 270 represents a second computing device that a user may utilize to consume content.)
and storing the correlation on at least one data source; See FIG. 2 and Paragraph [0017], (Context-aware data relating to devices, users and backed up content is maintained by context-aware data management logic 206 of storage management mechanism 110. Storage management mechanism 110 is configured to manage data for remote cloud storage device 280, computing device 230 and remote device 270, i.e. storing the correlation (e.g. the context-aware user data) on at least one data source (e.g. any of 230, 270 and 280).)
and causing the new content portion to be stored on the computing device according to the selected storage scheme. See FIG. 3 and Paragraph [0030], (FIG. 3 illustrates method 300 comprises step 310 of determining if a computing device has sufficient disk space available. If no, the method proceeds to step 318 of dynamically allocating applications/content to the one or more remote storage devices, i.e. causing a new content portion to be store according to a selected a storage scheme (e.g. of the one or more separate remote storage devices).) Note [0048] wherein the one or more remote storage devices may be embodied as cloud-based remote storage or device-based remote storage which may be accessible over a plurality of networks such as a cloud network and/or a proximity network such as Bluetooth.
MAHANKALI does not disclose the step of classifying the content portions based on the contextual characteristics identified within the content portions, wherein the contextual characteristics include any applicable identified persons, places, objects, sounds, and utterances within the content portions, modifications made to the media data and an application rendering the media data by the user while consuming the content portions, a color composition, shape, and texture characteristics of the content portions, audio signal properties of the content portions, and a type of the various forms of media data making up the content portions; 
detecting a new content portion received by the computing device; 
identifying the contextual characteristics within the new content portion; 
Walters discloses the step of classifying the content portions based on the contextual characteristics identified within the content portions, See FIG. 1 and Col. 2, lines 21-27 & Col. 8, lines 19-30, (Disclosing a method for classifying media content. FIG. 1 illustrates a system for audio and video matching using fingerprinting and content-based classification. The system is configured to classify and weigh videos based on video features and audio features, i.e. classifying content portions based on contextual characteristics identified within the content portions (e.g. video and audio features are contextual characteristics of content.)
wherein the contextual characteristics include any applicable identified persons, places, objects, sounds, and utterances within the content portions, See Col. 5, lines 21-29, (A content-based classification component may obtain information from an owner of a piece of media content including a type of content, genre of content, description of content, etc. This information may also be dynamically determined by evaluation and identification of portions of content including audio fingerprints, digital fingerprints, title information, author information, etc. An example is provided wherein a piece of media content comprises musical performances for persons demonstrating their musical talents where the content-based classification component may assign different content classes to different portions or segments of captured audio, i.e. any applicable identified persons, sounds and utterances.)
modifications made to the media data and an application rendering the media data by the user while consuming the content portions, See Col. 11, lines 54-59, (The system can detect and notify the author of a video of the existence of copyrighted work and subsequently allow the author to modify the video and/or negotiate a license to use the copyrighted work, i.e. modifications made to media data.)
 a color composition, shape, and texture characteristics of the content portions, audio signal properties of the content portions, See Col. 5, lines 44-54, (Video features may include one or more of color, visual effects, etc., i.e. Audio features may include features useful for discriminating between genres of music, i.e. audio signal properties of the content portions.)
and a type of the various forms of media data making up the content portions; See Col. 6, lines 52-58, (The method for implementing audio and video matching is performed based on content type, i.e. a type of various forms of media data making up the content portions.)
detecting a new content portion received by the computing device; See Col. 11, lines 5-19, (Users may upload videos to a media sharing website. Note Col. 11, lines 35-45 wherein users may author video content comprising video and audio information to be processed by the system.) Therefore, users may create new content portions, i.e. captured by the computing device.
identifying the contextual characteristics within the new content portion; See FIG. 1 and Col. 2, lines 21-27 & Col. 8, lines 19-30, (Disclosing a method for classifying media content. FIG. 1 illustrates a system for audio and video matching using fingerprinting and content-based classification. The system is configured to classify and weigh videos based on video features and audio features, i.e. identifying contextual characteristics identified within any content portions (e.g. video and audio features are contextual characteristics of content.)
The examiner notes that the step "wherein the contextual characteristics include any applicable identified persons, places, objects, sounds, and utterances within the content portions, modifications made to the media data and an application rendering the media data by the user while consuming the content portions, a color composition, shape, and texture characteristics of the content portions, audio signal properties of the content portions, and a type of the various forms of media data making up the content portions;" is optional due to the use of the term "any applicable". The examiner notes that the phrase “any applicable” implies classifying whichever of the characteristics listed above is/are actually present within a content item, i.e. elements that are not present in a content item would not be able to be classified. Therefore, the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
MAHANKALI and Walters are analogous art because they are in the same field of endeavor, content analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MAHANKALI to include the method of analyzing content audio and video features in order to provide classifications for content as disclosed by Walters. The method of Walters provides an ability to recognize and categorize content in order to determine which content may be more useful or relevant to a given user. Therefore, the method improves user experience by continuously improving the quality of recommendations and thus providing more relevant content.
MAHANKALI-Walters does not disclose the step of selecting a storage scheme for the new content portion based on the correlation in the at least one data source associated with the consumption of the content portions by the user, 
wherein the storage scheme is further selected according to technical specifications of the secondary computing device utilized to render the content portions such that the new content portion is stored on the computing device irrespective of whether technical characteristics of the new content portion, as stored based on the storage scheme, exceed technical specifications of the computing device yet align with the technical specifications of the secondary computing device;
Woods discloses the step of selecting a storage scheme for the new content portion based on the correlation in the at least one data source associated with the consumption of the content portions by the user, See Paragraph [0042], (Disclosing a method for managing different formats for media files and playback devices in a media system. The plurality of media comprising video, audio, image and/or gaming media files, i.e. various forms of media data received by a computing device.). See Paragraph [0071], (For each media file in a download queue for a playback device, the method converts the selected media file to an optimized format of the corresponding, i.e. a correspondence is a correlation, device for which the content is queued, i.e. selecting a storage scheme for new content (e.g. the new optimized media file is a new content portion for a requesting user.).)
wherein the storage scheme is further selected according to technical specifications of the secondary computing device utilized to render the content portions such that the new content portion is stored on the computing device irrespective of whether technical characteristics of the new content portion, as stored based on the storage scheme, exceed technical specifications of the computing device yet align with the technical specifications of the secondary computing device; See Paragraph [0064], (The method produces compatibility data known as differing format parameter values and stores this data alongside the current media file. Compatibility data indicates compatibility of the current media file with each registered playback device, i.e. the new content portion is stored on the computing device irrespective of whether technical characteristics of the new content portion.)
See FIG. 5 and Paragraph [0083], (FIG. 5 illustrating a media data structure stored in a manager device (FIG. 2) wherein media file entries 501 describe characteristics of media files including technical specifications and compatibility across a plurality of devices. Playback device entries 550 also describing technical specifications and compatibility across a plurality of media files, i.e. selecting storage schemes according to technical specifications of secondary computing devices utilized to render the content.). 
The examiner notes that the manager device is not describes as being capable of performing playback of stored media. The stored media is stored in formats and resolutions that are optimal for other playback devices, i.e. the technical specifications of the playback devices exceed those of the manager device.
MAHANKALI, Walters and Woods are analogous art because they are in the same field of endeavor, storage optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MAHANKALI-Walters to include the method of storing content in formats optimized for second devices as disclosed by Woods. Doing so would allow a user to manage content across a plurality of devices having different specifications such as screen resolution and providing optimized playback of said content on said playback devices.


Regarding dependent claim 6,
As discussed above with claim 1, MAHANKALI-Walters-Woods discloses all of the limitations.
Walters further discloses the step wherein the content portion includes at least one of an image file, a video file, and an audio file. See FIG. 1 and Col. 2, lines 21-27 & Col. 8, lines 19-30, (Disclosing a method for classifying media content. FIG. 1 illustrates a system for audio and video matching using fingerprinting and content-based classification. The system is configured to classify and weigh videos based on video features and audio features, i.e. the content portion is at least a video file.)
The examiner notes that the step "… includes at least one of an image file, a video file, and an audio file." is optional due to the use of the term "at least one of", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding dependent claim 7,
As discussed above with claim 1, MAHANKALI-Woods discloses all of the limitations.
Walters further discloses the step wherein the new content portion is captured by the computing device. See Col. 11, lines 5-19, (Users may upload videos to a media sharing website. Note Col. 11, lines 35-45 wherein users may author video content comprising video and audio information to be processed by the system.) Therefore, users may create new content portions, i.e. captured by the computing device.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 21,
	The claim is analogous to the subject matter of dependent claim 7 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 4-5, 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAHANKALI in view of Walters and Woods as applied to claim 1 above, and further in view of Read (US PGPUB No. 2015/0112771; Pub. Date: Apr. 23, 2015).
Regarding dependent claim 4,
As discussed above with claim 1, MAHANKALI-Walters-Woods discloses all of the limitations.
MAHANKALI-Walters-Woods does not disclose the step wherein the selecting of the storage scheme for the new content portion is performed utilizing a cognitive analysis.
Read further discloses the step wherein the selecting of the storage scheme for the new content portion is performed utilizing a cognitive analysis. See Paragraph [0057], (The method of identifying a "think category", i.e. the storage scheme, for storing data is performed by a cognitive analysis module, i.e. a cognitive analysis is used to select a storage scheme.).
MAHANKALI, Walters, Woods and Read are analogous art because they are in the same field of endeavor, optimizing content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MAHANKALI-Walters-Woods to include the method of performing cognitive analysis over media content as disclosed by Read. Paragraphs [0058] and [0061] of Read disclose that the performance analysis system is capable of analyzing and improving the performance of an enterprise system by determining recommendations for modifying behavioral data to alter performance of said enterprise system. The plurality of recommendations represent a direct improvement to system performance relating to current components, processes and/or outputs.

Regarding dependent claim 5,
As discussed above with claim 1, MAHANKALI-Walters-Woods discloses all of the limitations.
MAHANKALI-Walters-Woods does not disclose the method further comprising classifying the new content portion, and wherein the selecting of the storage scheme for the new content portion is further based on said classification of the new content portion is further based on said classification of the new content portion.
Read discloses the method further comprising classifying the new content portion, and wherein the selecting of the storage scheme for the new content portion is further based on said classification of the new content portion. See Paragraph [0077], (A cognitive analysis module is used to categorize an enterprise system by identifying components of an enterprise system, i.e. classifying content, and/or determining associated categories of a cognitive analysis framework.). Note [0057] wherein category data corresponding to user activity is identified as belonging to a "think" category, i.e. selection of the storage scheme is based on classifying category data, i.e. content.
MAHANKALI, Walters, Woods and Read are analogous art because they are in the same field of endeavor, optimizing content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MAHANKALI-Walters-Woods to include the method of performing cognitive analysis over media content as disclosed by Read. Paragraphs [0058] and [0061] of Read disclose that the performance analysis system is capable of analyzing and improving the performance of an enterprise system by determining recommendations for modifying behavioral data to alter performance of said enterprise system. The plurality of recommendations represent a direct improvement to system performance relating to current components, processes and/or outputs.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAHANKALI in view of Walters and Woods as applied to claim 1 above, and further in view of CARTER (US PGPUB No.: 2018/0196880; Pub. Date: Jul. 12, 2018).
Regarding dependent claim 2,
As discussed above with claim 1, MAHANKALI-Walters-Woods discloses all of the limitations.
MAHANKALI-Walters-Woods does not disclose the step wherein the selected storage scheme is associated with an amount of storage space on the computing device utilized to store the new content portion.
CARTER discloses the step wherein the selected storage scheme is associated with an amount of storage space on the computing device utilized to store the new content portion. See Paragraph [0106], (Disclosing a method for content data determination transmission and storage for local devices wherein a ranking score is provided for a local device based on device states and characteristics that indicate available storage capacity for said device, i.e. storage space on the computing devices utilized to store content.). See FIG. 5, (Step 518 wherein a highest ranked local device is selected to store content, i.e. selecting of a storage scheme based on an amount of storage space.).
MAHANKALI, Walters, Woods and CARTER are analogous art because they are in the same field of endeavor, methods and systems for optimizing storage and delivery of content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MAHANKALI-Walters-Woods to include the storage analysis described by CARTER. The resulting improvement would be the optimal use of storage resources via ranking by determining a most-efficient storage device for a particular piece of content.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165